El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La peticionaria es dueña de un caballo de carreras, co-nocido con el nombre de Yuyín A, inscrito en el Libro de *750Registro de la Comisión Hípica. Después de participar en una carrera el 8 de abril de 1945, Tuyín A. fué suspendido por el Jurado durante el término de tres meses y un día por inconsistencia. El 10 de abril se radicó esta petición, soli-citando un injunction dirigido a los demandados — los miem-bros de la Comisión y del Jurado — prohibiéndoles que pusie-ran en vigor la decisión del Jurado.
Alega la peticionaria que la resolución del Jurado se hizo sin causa legítima alguna, sin practicar investigación y sin darle oportunidad de ser oída, en violación de la Regla 96 (Ti.) del Reglamento de la Comisión, privándola con ello de su propiedad sin el debido procedimiento de ley; que el Secre-tario de la Comisión no le notificó por escrito esta decisión al finalizar el día de carreras, según lo exige la Regla 118 del Reglamento; y que la Comisión ha ordenado el retiro de dicho caballo de una carrera a celebrarse el 11 de abril. Alega que de subsistir la decisión perdería una considerable suma que por concepto de premio podría ganar el caballo, y que carece de remedio adecuado en ley.
El 11 de abril la Corte de Distrito dictó una orden de entredicho. Los demandados pidieron la desestimación de la petición por el fundamento de que la peticionaria no ha-bía agotado su remedio administrativo, toda vez que la de-cisión del Jurado era apelable ante la Comisión. En la vista de esta moción, las partes también sometieron la moción so-licitando injunction preliminar sin presentar prueba alguna. La corte inferior declaró sin lugar la moción de desestima-ción y dictó una resolución concediendo el injunction prelb minar, de la cual apelan los demandados.
Es cierto que en Maldonado v. Comisión Hípica, 64 D.P.R. 503, Sifre v. Pellón, Juez, 54 D.P.R. 587, Hernández v. Comisión Hípica Insular, 50 D.P.R. 100, y Romany v. Jurado del Hipódromo Quintana, 55 D.P.R. 325, resolvimos que bajo las circunstancias de dichos casos deben concederse los. injunctions cuando el Jurado impone penalidades sin conce-*751der una vista de acuerdo con la Eegla 96(h). Pero dielios casos envolvían más que la negativa de una vista: las deci-siones del Jurado no eran apelables. En su consecuencia, a menos que una corte de equidad interviniera, las partes per-judicadas no tenían manera de obtener la revisión de la de-cisión del Jurado.
Es innecesario que reexaminemos dichos casos, toda vez que el presente es distinguible. Aquí el artículo 18 de la Ley Hípica (1) dispone que las decisiones del Jurado imponiendo suspensiones por más de tres meses son apelables ante la Comisión, la que debe decidir tales apelaciones dentro del término improrrogable de diez días. La penalidad impuesta en este.caso fue por más de tres meses de suspensión; por tanto la peticionaria tenía el derecho de apelar ante la Co-misión, cosa que no hizo. Toda vez que no agostó su reme-dio administrativo, de acuerdo con los principios conocidos, no tiene derecho al remedio de injunction(2)
La corte de distrito resolvió que no obstante este derecho de apelación, debía expedirse el injunction porque el artículo 20 de la Ley Hípica(3) dispone que una apelación de la decisión del Jurado no suspende la ejecución de dicha decisión. Pero debe recordarse que hay un gran interés público en la estricta supervisión de las carreras y en la pronta supresión de prácticas impropias por aquéllos que se dedi-
*752can al deporte Mpico. Con frecuencia, si la decisión del Ju-rado va a ser totalmente efectiva, debe tomarse en el mismo sitio en seguida que se comete la falta. En vista de este in-terés público, una demora de diez días en obtener de la Co-misión una decisión en apelación, tiempo durante el cual per-manece en vigor la decisión adversa del Jurado, no perjudica a la peticionaria a tal extremo que justifique a las cortes ha-cer caso omiso del rápido remedio administrativo dispuesto por ley y expedir inmediatamente el remedio extraordinario del injunction. Cf. Power Electric Co. Inc. v. Buscaglia, Tes., 63 D.P.R. 984; Fernández v. Buscaglia, Tes., 60 D.P.R. 596. En verdad, la serie de sucesos acaecidos en este caso demues-tra que es la Comisión más bien que las cortes el sitio donde puede obtenerse una determinación rápida de tales casos. Creemps que el derecho de apelación ante la Comisión, junto al derecho a una decisión dentro de diez días, protege ade-cuadamente a la peticionaria. (4)

La resolución de la corte de distrito será revocada y se dictará sentencia desestimando la petición.

El Juez Asociado Sr. Todd, Jr., no intervino.

Ley núm. 11/ Leyes de Puerto Bieo, 1932 (Leyes de 1931-32, pág. 195), según quedó enmendada por la Ley núm. 17, Leyes de Puerto Bieo, 1935, Sesión Extraordinaria (pág. 93).


 Este caso es una aplicación obvia de "la regla de administración judicial establecida hace tiempo de que nadie tiene derecho a remedio judicial por un supuesto daño o amenaza de daño hasta que haya agotado el remedio administra-tivo prescrito. ” Myers v. Bethlehem, Corp., 303 U.S. 41, 50, 51, y casos citados en el escolio 9; Levers v. Anderson, _U.S._, resuelto en 5 de noviembre d.e 1945; Felicie et al. v. P. R. Racing Corp. et al., 38 D.P.R. 475, 480-81; Axtmayer v. Kessinger, 32 D.P.R. 915, 919; Nieves v. Lutz, 45 D.P.R. 637; Pérez Marchand v. Garrido, Comisionado, 48 D.P.R. 457; Peña v. Flores, 58 D.P.R. 772.


Ley núm. 11, según quedó enmendada por la Ley núm. 9, Leyes de Puerto Bieo, 1936 ((1) pág. 179).


Cf. los casos que resuelven que en ciertas clases de casos una resolución de suspensión temporal hecha sin notificación o audiencia es válida si va seguida de una vista en los méritos sobre la cuestión de suspensión permanente. Gellhorn, Administrative Law, Cases and Comments, págs. 379-82.